Citation Nr: 0723450
Decision Date: 07/30/07	Archive Date: 09/11/07

DOCKET NO.  06-21 551	)	DATE JUL 30 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Service connection for residuals of dental trauma, including loss of teeth.

2.  Service connection for a dental disorder for purposes of obtaining VA dental treatment.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from February 1964 to July 1973.

This matter comes before the Board of Veterans Appeals (Board) from a May 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for dental treatment purposes.  In November 2006 the veteran testified at a videoconference hearing at the RO, before the undersigned Veterans Law Judge.  


REMAND

The veteran contends that he is entitled to service connection for residuals of dental trauma and for a dental condition for purposes of receiving VA dental treatment.  Specifically, he asserts that he sustained injuries to his teeth in an incident in service in 1965 (during his first tour of duty in Vietnam) when an explosion caused a vehicle-mounted .50 caliber machine gun, on the vehicle in which he was traveling, to swing around and knock him unconscious.  He maintains that, as a result of that injury, he lost several upper teeth, sustained other physical injuries, was medivaced for treatment, and received a Purple Heart.  He contends that a permanent dental bridge was installed in service as a result of the injuries he sustained in this incident in service, and that the bridge was not broken.  A preliminary review of the record discloses that additional development is necessary prior to appellate disposition.
In November 2006, the veteran presented personal testimony in support of his appeal.  Based upon his testimony it appears that there may be outstanding service medical records, service dental records, and/or service personnel records pertinent to the disabilities claimedon on appeal.  Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, including service medical records.  VA will end its efforts to obtain such records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Cases in which VA may conclude that no further efforts are required include those in which the Federal


department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  

Specifically, the Board notes that a folder containing service medical records for the veteran was associated with the claims file in September 1977, in conjunction with his other unrelated claims for service connection.  A review of these service medical records, however, discloses no dental records for the veteran and no treatment records related to the injury in service for which he reportedly received a Purple Heart.  In addition, there are no service personnel records in the claims file which might detail the circumstances under which the veteran was awarded a Purple Heart.  In order to afford the veteran due process, VA must attempt to obtain any additional service medical records, service dental records, and service personnel records for the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate and obtain any outstanding service medical records, service dental records, and service personnel records, in accordance with the applicable VA procedure.  Efforts should include, but are not limited to, requesting assistance from the National Personnel Records Center (NPRC) and/or any other appropriate agency.  Efforts to locate any such records should continue until it is reasonably certain that such records do not exist and that further efforts to obtain those records would be futile.  The appellant should be notified of the attempts to locate these alleged missing service medical and dental records from the veterans active duty service, as well as any further actions to be taken.

2.  After conducting any additional indicated development, review the evidence of record and adjudicate the claim.  If the decision remains adverse to the veteran, he and his representative should be furnished 


a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claim including the applicable legal authority, and afforded a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2006).
